                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                       )           CASE NO. 8:10CR237
               Plaintiff,                       )
                                                )           ORDER RELEASING DEFENDANT
v.                                              )           FROM CUSTODY
                                                )
BRAULIO LARA,                                   )
                     Defendant.                 )


       Defendant, Braulio Lara, has notified the Court that a bed is available at Nova Treatment

Community Center in Omaha, Nebraska. The Court has learned that an admission time has been

made for the Defendant on April 15, 2019.

       IT IS NOW ORDERED that at 9:30 a.m. on Monday, April 15, 2019, Defendant shall be

released from the U.S. Marshall’s custody. Defendant shall be transported by the U.S. Marshall

from the Hall County Department of Corrections located at 110 Public Safety Dr., Grand Island, NE

to the Roman L. Hruska U.S. Courthouse in Omaha, NE on April 15, 2019 at or around 9:00 a.m.

The Defendant shall then be released to Attorney for Defendant, Hugh Reefe, who shall transport

Defendant directly to the Nova Treatment Center, 8502 Mormon Bridge Road Omaha, NE 68152 for

arrival and admission on April 15, 2019 at 10:00 a.m. Defendant shall reside in and comply with all

rules and regulations of the NOVA TC program for the duration to be determined by the NOVA TC

and U.S. Probation. Defendant remains subject to existing conditions of his supervised release.

       If Defendant leaves or attempts to leave the NOVA TC before the earlier than his having

received permission to leave from the U.S. Probation Office and the Court or fails to adhere to any

required treatment or counseling regimen, the Court shall be notified and a warrant will be issued.

       DATED this 12th day of April 2019.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
